Citation Nr: 1614692	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-29 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral pes planus with history of Achilles tendonitis.

2.  Entitlement to service connection for bilateral shin splints/pain, to include as secondary to service connected bilateral pes planus.

3.  Entitlement to service connection for lower back disorder, to include as secondary to service connected bilateral pes planus.

4.  Entitlement to service connection for right hip degenerative joint disease, to include as secondary to service connected bilateral pes planus.

5.  Entitlement to service connection for left hip degenerative joint disease, to include as secondary to service connected bilateral pes planus.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to February 2001. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In May 2007, the RO denied service connection for bilateral pes planus with history of Achilles tendonitis, and denied entitlement to service connection for bilateral shin splints/pain, a lower back disorder, and right and left hip degenerative joint disease, bilateral hearing loss, migraine headaches, depression, and nonservice-connected pension.  Subsequent to the May 2007 decision, service records were associated with the Veteran claims file.

In September 2009, the RO granted service connection for bilateral pes planus with history of Achilles tendonitis, evaluated as noncompensable, denied service connection for a left ankle sprain, a low back disorder, a bilateral knee disorder, and denied new and material evidence for bilateral shin splints/pain, bilateral hearing loss, migraine headaches, bilateral hip degenerative joint disease, and depression.   The Veteran filed a notice of disagreement in November 2009 regarding the evaluation of pes planus, and the denial of service connection for shin splints, low back, and bilateral hips.  The RO issued a statement of the case dated in June 2010 for the shin, hip, back claims, and the claim for a higher initial evaluation for pes planus.  The Veteran submitted his substantive appeal in July 2010.  The Veteran requested a hearing before a decision review officer in August 2007 but cancelled this request in July 2010.

The Board notes that service connection was first denied for the Veteran's shin, hip, and back claims in May 2007.  However, as service records were associated with the Veteran's claims file after this decision, the decision did not become final and the September 2009 rating decision should be viewed as a reconsideration of the claims, rather than a reopening.  See 38 C.F.R. § 3.156(c).  As such, the claims have been styled as set forth above.
 
The issues of entitlement to service connection for shin splints, low back, and bilateral hips are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Symptoms of the Veteran's bilateral pes planus with history of history of Achilles tendonitis did not more nearly approximate moderate symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet. 


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for pes planus with history of Achilles tendonitis are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a; Diagnostic Code 5276 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA.

VA has a duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015), including information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; information and evidence that the he was expected to provide; and information about the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran's rating claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded a VA examination dated in August 2009 that fully addresses the criteria for deciding the claim.  In this regard, the Board notes that the examiner offered reasoned opinions based on a review of the relevant evidence. 

II.  Analysis.

In evaluating the severity of a certain disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App.  49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's pes planus with headaches of Achilles tendonitis is rated under Diagnostic Code 5276 for bilateral pes planus.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, a 10 percent disability rating is assigned for pes planus (flat foot acquired), regardless of whether the condition is unilateral or bilateral, where there is evidence of moderate symptoms with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet.  A 20 percent disability rating for unilateral pes planus or a 30 percent disability rating for bilateral pes planus is assigned where there is a severe disability with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  A 30 percent rating for unilateral pes planus or a 50 percent disability rating for bilateral pes planus requires a pronounced disability manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Other rating criteria applicable to the feet include Diagnostic Code 5280, for hallux valgus, unilateral, which provides a maximum 10 percent rating if operated with resection of metatarsal, or if severe, equivalent to amputation of great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  Alternately, Diagnostic Code 5279 governs ratings for metatarsalgia, and also allows for a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5279.  

Diagnostic Code 5278 for acquired claw foot (pes cavus) provides a 10 percent rating for bilateral pes cavus with great toe dorsiflexed, some limitation of dorsiflexion at ankle and definite tenderness under metatarsal heads.  A 30 percent rating is warranted for bilateral pes cavus with all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads.  A 50 percent rating is warranted for bilateral pes cavus with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities and marked varus deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5278.
Diagnostic Code 5282 provides rating criteria for hammer toe with a noncompensable evaluation for single toes, and a 10 percent evaluation for all toes, unilateral without claw foot.  38 C.F.R. § 4.71a, Diagnostic Code 5282.

Diagnostic Code 5284 provides rating criteria for other foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284. 

In this case, the evidence includes private treatment records and a VA examination dated in August 2009.  
The Veteran sought treatment for bilateral foot and leg pain on November 1 2007.  She reported developing problems related to flat feet in the military that continued after discharge.  The Veteran indicated that she could walk no more than 20-30 minutes without having to stop due to severe pain.  She reported persistent achy soreness in the balls of the feet and heels afterwards.  The Veteran was indicated to have collapsing pes planus bilaterally with the subtalar joint in neutral on physical evaluation.  The Veteran also had rear foot varus, metatarsus adductus, and mild forefoot varus in the standing position.  The Veteran stood maximally pronated and was unable to resupinate with external rotation of the leg, and remained fully pronated through the cycle.  X rays confirmed low architecture with no evidence of accessory bones or tarsal coalitions.  There was also diffuse tenderness along the plantar fascia and distally at the ball of the foot.  Diagnosis was pes planus for which custom molded orthotics were recommended.  The Veteran received orthotics in January 2008 and then reported that she was pain-free when wearing shoes with orthotics on follow-up in March 2008.  Assessment was flat foot and arch pain relieved by orthotics.  

On VA examination in August 2009, the Veteran complained of persistent plantar foot pain with some radiation of pain at the heel areas.  The Veteran indicated that this was not incapacitating and that she could function and perform daily activities, including employment.  The Veteran reported that she used shoe inserts at work with moderate effectiveness.  The Veteran indicated that she used a variety of pain medications as needed with moderate effectiveness.  The Veteran reported that she would take rests at work due to plantar foot pain and indicated that she was unable to run because of her feet.  On examination, the Veteran generally had a normal gait but walked with the right foot somewhat deviated laterally.  No abnormalities were noted in walking or weight bearing.  Examination revealed bilateral pes planus and slight hallux valgus deformities/hammering in the lateral three toes bilaterally.  There was no tenderness to palpation of the plantar surface of either foot, and no Achilles tendon abnormalities were noted.  The Veteran could stand on toes and heels and could squat to some extent.   Bilateral foot x-rays revealed mild hallux valgus deformity.  The examiner added that there were no functional limitations on standing and walking and that there was no tenderness of Achilles tendon on manipulation.
In a July 2010 orthopedic clinic visit, the Veteran reported continued pain over the fibula, and pain over a fracture site at the right lateral malleolus.  The Veteran reported pain all the way up and down the right lower extremity that prevented the Veteran from sleeping on her right side.  There was also some pain into the forefoot.  On examination, the Veteran had subjective decreased sensation over the distal aspect of the third toe on the right side.  Flat foot deformity on the right side was noted, as well as a cock-up deformity of the second toe.  There was tenderness to palpation over the area of the fracture site and some fat atrophy in that area. The examiner reported that it was unclear what was causing continued pain, and indicated that it may represent some exacerbation of some pain caused by the flat foot deformity, as this may have altered the Veteran gait. 

Based on the foregoing, the Board finds that entitlement to compensable evaluation for service-connected pes planus is not warranted in this case.  To assign a greater evaluation, there must be evidence that the weight bearing line is over or medial to the great toe with inward bowing of the tendo Achilles and pain on manipulation and use of the feet.  The above evidence in this case does not demonstrate that the Veteran meets this criteria or that the symptoms of the pes planus more nearly approximate the criteria for a compensable rating.  Although the Veteran has experienced pain on use of her feet, examination findings did not reflect abnormalities of the weight bearing line or tendo achillis such that the symptoms more nearly approximated the criteria for a compensable rating.  Nor has the Veteran been indicated to have claw foot, metatarsalgia, severe hallux valgus, or hammer toes on all toes.  

In this regard, the Board notes that a higher rating is potentially available under Diagnostic Code 5284 for other foot injuries.  Under Diagnostic Code 5284, foot injuries that are shown to be moderate in severity are assigned a 10 percent disability rating, moderately severe foot injuries are assigned a 20 percent disability rating, and severe foot injuries are assigned a 30 percent disability rating.  In instances where the foot injury has resulted in actual loss of use of the foot, a schedular maximum 40 percent disability rating is warranted.  Under Diagnostic Code 5284, each foot may be evaluated separately.  

The Veteran, however, has been diagnosed with pes planus and the symptoms of pain on use and manipulation and use of the feet, some tenderness, and similar symptoms are specifically noted in the rating criteria for Diagnostic Code 5276.  In addition, the intent of Diagnostic Code 5284 is to encompass disabilities not contemplated by the other diagnostic codes of the foot, as evidenced by its title of "Foot injuries, other."  The Board reads this to mean that it applies to disabilities of the feet which are not otherwise listed in 38 C.F.R. § 4.71a.

The Board is cognizant of the VAOPGCPREC 9-98 for authority that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated.  However, the Court has held that Diagnostic Code 5284 may only be applied to foot disorders other than those which are specifically listed in the Rating Schedule.  Copeland v. McDonald, 27 Vet. App. 333, 338 (2015) (when a condition is specifically listed in the Schedule, it may not be rated by analogy under Diagnostic Code 5284).  As pes planus is specifically listed, Diagnostic Code 5284 is not for application.

The Board also finds that the schedular rating criteria adequately describe the Veteran's symptoms and disability.  The Veteran's inability to walk more than 20 to 30 minutes or run was due to pain on use of the feet, which is specifically contemplated by Diagnostic Code 5284.  Moreover, the Veteran indicated during the August 2009 VA examination that the pain was not incapacitating and she could function and perform daily activities, including employment.  As the schedular criteria contemplate the symptoms, remand for referral for a higher rating on an extraschedular basis is not warranted.  38 C.F.R. § 3.321(b)(1).  

Finally in this regard, in Johnson  v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the U.S. Court of Appeals for the Federal Circuit held that the Board must consider the cumulative impact of all service-connected disabilities under consideration when assessing whether extraschedular consideration is considered.  As the Veteran is not service-connected for other disabilities at this time and the evaluation for pes planus is the sole issue currently before the Board, the Board has assessed extraschedular consideration solely as concerns pes planus.

ORDER

A initial compensable evaluation for pes planus is denied.


REMAND

With respect to the shin, hip, and back claims, the Veteran service treatment records note treatment for bilateral shin splints/pain in September 2000 through December 2000.  X -rays of the bilateral legs revealed chronic stress reaction of the mid shaft of the tibiae bilaterally.  There were no acute fractures or dislocations identified.  The Veteran was treated for ongoing symptoms through December 2000 and the condition was assessed as resolving.  After service, the Veteran reports continued pain in the tibia area and the shins.  A November 2007 podiatry note indicated bilateral foot and leg pain and gave an impression of limb pain.  
With respect to the hips, service treatment records indicated that the Veteran sought treatment for right greater than left hip pain in November 2000.  She was assessed with a muscle strain involving the right quad.  The Veteran also reported minimal right hip symptoms on follow-up in January 2001 and occasional right hip shooting/sharp pain in January 2001.  The Veteran was assessed with muscle strain involving the right hip in March 2001 and assessed with unresolved bilateral hip pain, right greater than left, in June 2001.  The Veteran has reported continuing pain in her hips after service. She indicates that this may be related to his service-connected pes planus. The service treatment records and post service treatment records do not indicate that the Veteran was treated for a back condition.  The Veteran, however, has reported that she has a back disability and pain that began in service or is related to his service-connected pes planus condition.  The above evidence also includes evidence of an altered gait due to pes planus.

In the March 2016 informal hearing presentation, the Veteran's representative cited to two articles indicating a correlation between pes planus and hipe and back pain, Kosashvili, "The correlation between pes planus and anterior knee or intermittent low back pain" (2008), located at http://www.ncbi.nlm.nih.gov/pubmed/18778669 and Myers, Fallen Arches, located at http://www.lowerbackpain-help.com/ fallen_arches.html. 

The Veteran has not been afforded a VA examination in connection with these claims.
  
Based on the foregoing, the Board finds that a VA examination and opinion is necessary to determine whether the Veteran has current shin/tibia, hip or back disabilities that are related to active duty service or her service-connected pes planus disability.  In this regard, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(i), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold).  The above evidence indicates that the Veteran has persistent or recurrent symptoms of low back and hip disabilities that may be associated with service or service connected pes planus.  The VA examiner should specifically comment on this as well as the articles to which the Veteran's representative cited in the March 2016 informal hearing presentation.

Upon remand, the Veteran should be afforded an opportunity to submit additional evidence in connection with her claims.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that she identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated her since active service for the claimed disabilities.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Arrange for an appropriate VA examination for the purpose of determining whether the Veteran has shin/tibia, hip or back disabilities that are related to active military service or service-connected pes planus disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 
(a)  Does the Veteran have disabilities of the bilateral shin/tibia, bilateral hips, and low back?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has such disabilities, did such disorders have their onset during active duty, within one year of active duty, or were these disabilities otherwise caused or aggravated by active military service or service-connected pes planus?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of her claimed disorders and the continuity of symptoms.  The Veteran is competent to make statements as to symptoms and treatment.  The examiner should also specifically comment on the evidence of altered gait as well as the two articles referenced by the Veteran's representative in the March 2016 informal hearing presentation, Kosashvili, "The correlation between pes planus and anterior knee or intermittent low back pain" (2008), located at http://www.ncbi.nlm.nih.gov/pubmed/18778669 and Myers, Fallen Arches, located at http://www.lowerbackpain-help.com/fallen_arches.html.

The rationale for any opinion offered should be provided.

 3.  After completion of all of the above, review the expanded record and readjudicate the claims for service connection.  If the claims remain denied, furnish the Veteran with an appropriate supplemental statement of the case and return the claim to the Board in compliance with the appropriate appellate procedures.  With regard to the claims being remanded pursuant to 38 C.F.R. § 19.9(c), they should be returned to the Board if a substantive appeal is timely filed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


